UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSEPH NATHAN GARRETT,

                                   Plaintiff,
                                                                 1:19-CV-7500 (CM)
                       -against-
                                                                 CIVIL JUDGMENT
 WESTERN UNION,

                                   Defendant.

       Pursuant to the order issued December 3, 2019, dismissing this action for lack of subject-

matter jurisdiction,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed for lack of

subject-matter jurisdiction. Fed. R. Civ. P. 12(h)(3). This dismissal is without prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court note service on the docket.

 Dated:    December 3, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
